Citation Nr: 1115272	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-41 068 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In the rating action on appeal, the RO reopened the claims and denied it on the merits.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.R.F. § 3.156.  Given the procedural history of this case, the Board will not reopen the claims at this time, but must remand for the reasons discussed below.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his pre-existing bilateral hearing loss condition was permanently aggravated by his service.  He further contends that his current tinnitus condition is related to his service, and in the alternative, due to his bilateral hearing loss condition.  

The Veteran was afforded a VA examination in connection with his claims of service connection in February 2009, during which the examiner diagnosed left ear moderate to severe sensorineural hearing loss and right ear mild to severe sensorineural hearing loss.  The examiner indicated that he could not resolve the issue of whether the Veteran's current bilateral hearing disability was aggravated by noise exposure in service without resorting to mere speculation.  In providing this opinion, the examiner noted the Veteran's bilateral hearing loss of 35 decibels in the 3000 and 4000 frequencies of the left ear and the 3000 frequency of the right ear on the induction physical examination.  However, regarding the separation physical examination, the examiner noted that the Veteran's hearing acuity is essentially within normal limits, indicating that hearing impairment is determined via whispered voice test, which involves a subjective assessment of impairment, only providing a gross indication of possible impairment.  The examiner further noted that the whispered voice test is insensitive to high frequency hearing loss, the type of hearing loss most likely to occur as a result of noise exposure.     

The Board finds that opinion inadequate because the examiner's rationale for concluding that the etiology of the Veteran's hearing loss was unknowable (or an opinion on whether the Veteran's hearing was permanently worsened by noise exposure in service could not be provided without resorting to mere speculation) was that the whispered voice test utilized during the separation physical examination is insensitive to high frequency hearing loss, the type of hearing loss most likely to occur as a result of noise exposure.  The Board notes there is evidence of some high frequency hearing loss in the record, as demonstrated during the induction physical examination; however, defective hearing was not reported as a diagnosis at that time.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Moreover, the Veteran asserted noise exposure in service.  The examiner's opinion does not consider the Veteran's credible assertions that he experienced noise exposure in service.  As such, the opinion is inadequate and another examination is warranted.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The February 2009 VA examination included a diagnosis of tinnitus; however, the examiner opined that he could not resolve the issue of whether the Veteran's current tinnitus disability is related to his bilateral hearing disability, nor whether it is due to noise exposure in service without resorting to mere speculation.  The examiner further opined that a review of the Veteran's claims file fails to reveal any documentation pertaining to complaints, treatment, or a diagnosis of tinnitus during service.  The Board finds that opinion inadequate because the examiner's rationale for concluding that he could not provide the etiology of the tinnitus without resorting to mere speculation is only based upon the Veteran's service treatment records, again without consideration of his lay statements.   

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of his bilateral hearing loss and tinnitus. The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should address the following:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a bilateral hearing disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting bilateral hearing disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's bilateral hearing disorder had its onset in service?

(d) Is it at least as likely as not that the Veteran's tinnitus disorder had its onset in service?

(e) If the answer to (d) is no, is it at least as likely as not (50 percent or higher degree of probability) that any tinnitus disability was caused by the current bilateral hearing loss disability?  If the answer is no, is it at least as likely as not that the Veteran's bilateral hearing loss disability aggravated his tinnitus disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of tinnitus disability present (i.e., a baseline) before the onset of the aggravation.

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed. 

2.  Thereafter, readjudicate the Veteran's claims.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


